Citation Nr: 9927085	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  95-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for degenerative joint 
disease.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1954 to July 1957.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1995 determination of the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that this case has been returned following 
its June 1997 remand to the RO.  In the June 1997 remand, the 
Board noted that the veteran's claim of service connection 
for headaches had previously been denied in March 1978.  In 
light of the amendments to the regulations regarding claims 
based on exposure to ionizing radiation, the Board determined 
that the veteran's claim was new and should be considered on 
a de novo basis.  In cases where there is an intervening 
change in law or regulation, there is a change in the 
underlying factual basis, and as such de novo review of a 
previously and finally denied claim is warranted.  See 
Spencer v. Brown, 17 F.3d 368, 373 (Fed. Cir. 1994).

The veteran alleges that he developed sinusitis, degenerative 
joint disease, and headaches as a result of exposure to 
ionizing radiation.  The Board remanded the case to afford 
the veteran an opportunity to submit competent medical or 
scientific evidence that his diseases are linked to his 
inservice radiation exposure.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).


FINDINGS OF FACT

1.  Sinusitis, headaches, and degenerative joint disease are 
not causally related to inservice radiation exposure.

2.  The preponderance of the evidence does not show that the 
current sinus disability is related to the inservice 
treatment for nasal inflammation.  

3.  The claims of service connection for headaches and 
degenerative joint disease are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  Chronic sinusitis is not the result of an injury or 
disease incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998). 

2.  The claim of entitlement to service connection for 
degenerative joint disease is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was seen 
for inflammation of the nasal cavity on three occasions in 
August 1955.  

The July 1957 report of medical examination at separation 
shows normal clinical evaluations for the nose and sinuses.  
The examiner listed "none" under the section titled summary 
of defects and diagnoses.  

The record contains a service personnel record which shows 
that the veteran participated in an atmospheric nuclear test, 
Operation TEAPOT, during a two week period in March 1955.

The record contains a May 1964 hospital report that shows the 
veteran was admitted for complaints of right frontal 
headaches.  The report shows that there had been numerous 
previous poorly described headaches, and that the veteran 
reported recurrent sinus infections.  The report shows 
diagnoses of migraine and pansinusitis, acute.

A June 1969 hospital summary report shows diagnoses of 
bitemporal headaches, etiology undetermined, and history of 
exposure to carbon monoxide, but without any evidence for 
acute or chronic brain damage.  The report shows that the 
veteran was admitted for headaches, fatigue, and inability to 
work and that the present illness dated back to 1964, when, 
while working as a mechanic, the veteran was exposed to 
exhaust fumes.  

VA outpatient treatment records from March 1978 to 
August 1997 show that the veteran was followed for multiple 
medical problems.  The records show that he was followed for 
degenerative joint disease.  The records indicate that the 
veteran had total knee arthroplasty of the right knee 
performed in August 1990 and of the left knee in May 1996.  A 
December 1996 report shows treatment for significant left hip 
degenerative joint disease.  The VA outpatient treatment 
records also show that the veteran was followed for recurrent 
sinusitis.  A May 1994 operative report shows that the 
veteran underwent nasal surgery for deviated nasal septum and 
chronic sinusitis.  The discharge summary shows that the 
veteran complained of multiple years of frequent sinus 
infections.  

The veteran's private physician indicated in a November 1997 
letter that he had treated the veteran since 1979 for 
multiple medical problems, which include chronic lung 
disease, chronic gastritis, hypertension, and fibromyalgia.  
The physician indicated that the veteran has had multiple 
recurring episodes of sinus infections and chronic nasal 
discharge and sinusitis throughout that time.  The physician 
noted that this was probably due to a combination of 
allergies and altered nasal anatomy.  The record contains 
outpatient and inpatient medical records from May to 
November 1997 of the private physician showing treatment for 
lung disorders including sinus disorders.  

The record also contains treatment reports of the veteran's 
private physician for the period between May 1986 and 
January 1994, which show that the veteran was treated on 
several occasions for sinusitis.  An August 1992 report shows 
an assessment of chronic nasal irritation due to cigarette 
smoking compounded by mucosal irritation from fungicide 
triggering a sinusitis which had been incompletely treated.  
In a January 1994 report, the veteran described having sinus 
problems approximately one month following his participation 
in atomic testing during service.  The veteran reported that 
he has had sinus problems since, with 2-3 infections every 
year.  Following physical examination, the physician 
diagnosed recurring sinusitis.  

A letter from the Defense Nuclear Agency (DNA) dated in 
May 1994 indicated that the veteran was an atmospheric 
nuclear test participant.  A Nuclear Test Personnel Review 
(NTPR) printout shows that the veteran received 0.570 rem in 
terms of the reconstructed external dose for exposure to 
gamma radiation.

A lay statement dated in August 1995 shows that the veteran 
has been hospitalized numerous times from 1965 to the present 
time.  The statement also shows that the veteran had bad pain 
in his head two or three times and sinus problems with 
surgery for which he had been hospitalized.  The statement 
also notes that the veteran was in a great deal of pain from 
his legs and other joints at the present time and had been 
for a number of years.  



A September 1995 lay statement shows that the veteran has had 
medical problems since 1957 including severe headaches and 
sinus trouble for which he had been hospitalized.  

The veteran reported at an August 1998 personal hearing 
before a hearing officer at the RO that he began having 
headaches approximately two or three months after he left 
Nevada.  The veteran reported that he was exposed to ionizing 
radiation in Nevada.  He stated that he received treatment 
for headaches during service when he had the flu and 
described continuous problems with headaches since service 
for which he has received treatment on several occasions.  
The veteran also reported treatment for sinus problems since 
service and noted that he felt that the disorder was due to 
exposure to radiation.  He also described having severe 
degenerative joint disease with respect to the knees, hips, 
and both shoulders.

The veteran's spouse attributed his current medical 
complaints to his radiation exposure during service in an 
April 1999 statement.  She also reported that the veteran has 
had headaches since he was discharged from service.  She also 
described his treatment for a sinus infection, which he had 
also been treated for during service.  The statement also 
shows that the veteran had problems with his joints since his 
early 20s, specifically his shoulders, knees, and hands.  

Criteria

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).


The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has articulated the requirements 
for a well grounded claim for service connection as follows: 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and, (3) 
medical evidence of a nexus between the claimed inservice 
injury or disease and a current disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

Where the claim is well grounded VA has a statutory duty to 
assist the veteran in his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The duty to assist under section 5107(a) includes the 
duty to obtain pertinent records.  See Block v. Brown, 7 Vet. 
App. 343 (1994).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service.  38 C.F.R. 
§ 3.303(a) (1998).

The regulations provide that for the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

There are certain types of cancer that are presumptively 
service connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and postservice 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 3.311 
essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  In addition, subsection 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 
38 C.F.R. § 3.311 if the appellant cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.




When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
a veteran need only demonstrate an approximate balance of the 
evidence to prevail, rather than a fair preponderance of the 
evidence).

Analysis

The veteran contends that his disorders are linked to his 
exposure to ionizing radiation during his participation in 
Operation TEAPOT.  For the following reasons and bases, the 
Board finds that the veteran has not submitted well-grounded 
claims for service connection for sinusitis, degenerative 
joint disease and headaches, claimed as secondary to ionizing 
radiation exposure.  

With respect to the first method of establishing service 
connection for presumptive diseases manifest in radiation-
exposed veterans, the Board notes that 38 C.F.R. § 3.309(d) 
limits service connection to the diseases listed in paragraph 
(d)(2).  Sinusitis, degenerative joint disease, and headaches 
are not diseases listed in paragraph (d)(2) subject to 
service connection on a presumptive basis.  

The Board notes that the veteran meets the regulatory 
criteria of a "radiation-exposed veteran" as defined in 
38 C.F.R. § 3.309(d)(3), in light of the evidence which shows 
he participated in Operation TEAPOT.  Notwithstanding the 
veteran's participation in atmospheric nuclear testing, the 
probative medical evidence of record does not show that the 
veteran currently has a disease listed in paragraph (d)(2) of 
the regulation.

With respect to the second method, which provides for the 
development of claims based upon a contention of exposure to 
ionizing radiation, the Board notes that sinusitis, 
degenerative joint disease, and headaches are not radiogenic 
diseases listed in section 3.311(b)(2).  The regulation sets 
up chronological obligations of VA in developing claims under 
section 3.311.  Wandel v. West, 11 Vet. App. 200, 204 (1998) 
(citing Ramey, 120 F.3d, at 1244).  In this regard, the 
regulation provides three threshold criteria prior to 
referral of the veteran's claim for further consideration by 
the VA Under Secretary of Benefits.  

Prior to referral to the VA Under Secretary of Benefits, it 
must be determined that: (1) the veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric nuclear testing of nuclear weapons; (2) the 
veteran subsequently developed a radiogenic disease; and, (3) 
such disease became manifest within the period specified by 
(b)(5) of the section.  38 C.F.R. § 3.311(b)(1).  In Wandel 
the Court held that absent competent evidence that the 
veteran was exposed to radiation, VA is not required to 
forward the claim for consideration by the Under Secretary 
for Benefits.  Wandel, 11 Vet. App. at 200.  In the case at 
hand, the record does not establish the second criterion in 
light of the fact that the diseases for which the veteran is 
claiming service connection are not radiogenic diseases.  

As to the third method, the Board finds that there is no 
competent medical or scientific evidence linking sinusitis, 
degenerative joint disease, and headaches to the claimed 
inservice radiation exposure.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  The issue of whether 
the disorders are linked to the veteran's inservice radiation 
exposure during Operation TEAPOT involves medical causation, 
which requires cognizable evidence in the form of competent 
medical evidence in order to well ground the veteran's 
claims.  Grottveit, 5 Vet. App. 93.  Moreover, the regulation 
provides consideration of diseases other than those listed in 
paragraph (b)(2), only when competent scientific or medical 
evidence that the claimed condition is a radiogenic disease 
has been submitted.  38 C.F.R. § 3.311(b)(4).

In the case at hand, the record does not contain competent 
medical or scientific evidence to link the veteran's current 
disabilities to his inservice radiation exposure.  Neither is 
the Board competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether the 
veteran's medical disorders are linked to the inservice 
radiation exposure.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The competent medical evidence of record does 
not show that the sinusitis, degenerative joint disease, or 
headaches are attributable to his participation in 
atmospheric nuclear testing.  In absence of competent medical 
evidence of a nexus, the Board must deny the veteran's claim 
that his disorders are linked to his radiation exposure as 
not well grounded.  See Caluza, 7 Vet. App. at 506.  

However, this does not end the Board's analysis.  The veteran 
at his August 1998 personal hearing reported that he began 
having headaches two or three months following his 
participation in Operation TEAPOT.  He also reported that his 
sinus problems began during service following his 
participation in atmospheric nuclear testing.  With respect 
to his claim for degenerative joint disease, he contended 
that he has had joint difficulties since his 20s.  These 
contentions show that the veteran's disorders had their onset 
during service, in addition to the fact that he believes that 
the disorders are linked to radiation exposure.  Hence, the 
Board will discuss whether the veteran's sinusitis, 
degenerative joint disease, and headaches warrant service 
connection on a basis independent of his exposure to ionizing 
radiation.  

Following a review of the probative lay and medical evidence 
of record, the Board finds that the veteran's claim of 
service connection for sinusitis is well grounded on the 
basis that the continuity of sinus symptomatology provides 
evidence of a nexus between the inservice treatment and the 
current disability.  38 C.F.R. § 3.303(b); see Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  The record contains 
ample evidence of a current sinusitis disability.  The 
service medical records show that the veteran was treated for 
inflammation of the nasal cavity.  The Board notes that the 
probative medical evidence does not link sinusitis to 
military service on a direct basis.  See 38 C.F.R. 
§ 3.303(d).  In addition, sinusitis is not a chronic disease 
subject to presumptive service connection.  38 C.F.R. 
§ 3.309(a).  

The Board finds that the last sentence of 38 C.F.R. 
§ 3.303(b) is applicable to the facts in the instant case.  
That sentence states "[w]hen the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim."  
Id.  In this regard, the service medical records show that 
the veteran was treated on three consecutive days for 
inflammation of the nasal cavity in August 1955.  The service 
medical records do not show any other treatment for a sinus 
disorder and the sinuses were found to be normal on clinical 
evaluation on separation in July 1957.  Here, chronicity 
during service of sinusitis is not adequately supported in 
the record and continuity of symptomatology following 
discharge is required to support the claim of service 
connection claim for sinusitis.  See Savage, 10 Vet. App. at 
498.

The Board finds that the continuity of symptomatology is 
supported by the veteran's statements, the veteran's 
statements found in the probative medical evidence of record, 
and lay statements.  

In addition, for a well grounded claim, competent medical 
evidence must relate the present condition to the continuity 
of symptomatology.  Savage, supra.  The Board finds that the 
veteran's private physician links his reported history of 
recurring sinus infections since service by rendering a 
diagnosis of recurring sinusitis in January 1994 treatment 
report.  

Once a claim is well grounded, service connection must be 
awarded unless the evidence preponderates against the claim.  
See Gilbert, 1 Vet. App. at 55-56.  In the case at hand, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for sinusitis.  
Notwithstanding the veteran's treatment for and complaints of 
recurring sinusitis, the Board finds that the evidence 
showing sinusitis linked to factors other than the continuity 
of sinus symptomatology outweighs the evidence in support of 
the claim.  

In this regard, the veteran's private physician attributed 
the veteran's sinusitis in his November 1997 letter to a 
combination of allergies and altered nasal anatomy.  

The private examiner's finding of altered nasal anatomy is 
corroborated by the VA operative report that shows the 
veteran underwent reconstructive nasal surgery for a deviated 
septum and sinusitis.  The service medical records do not 
show an injury or disease resulting in altered nasal anatomy 
during service.  The private examiner's report dated in 
August 1992 also shows etiologies not related to an inservice 
injury or disease.  In that report, the examiner related the 
sinus disorder to cigarette smoke and fungicide exposure.  
For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for sinusitis.  

The Board reiterates the requirements for a well grounded 
claim for service connection: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and, (3) medical evidence of a nexus 
between the claimed inservice injury or disease and a current 
disability.  See Caluza, 7 Vet. App. at 506.  

With respect to the veteran's claim of service connection for 
headaches, the Board finds that the claim is not well 
grounded in absence of evidence establishing the first and 
third elements.  With respect to the second requirement of an 
inservice injury or disease, the Board notes that a lay 
witness is not competent to render medical diagnoses or 
opinions of medical causation.  See Grottveit, 5 Vet. App. at 
93 (holding that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded).  
However, the veteran is competent to relate features or 
symptoms of a medical disorder, such as headaches.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 
8 Vet. App. 398, 405 (1995).  

The probative medical evidence of record does not show a 
current diagnosis of a headache disorder.  The Court stated 
in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  

The May 1964 inpatient report showing a diagnosis of 
migraines over 35 years ago does not show a current diagnosis 
of a headaches disorder.  The report also does not show that 
the migraines are linked to an injury or disease incurred 
during service.  

Similarly, the June 1969 inpatient treatment report shows 
that the diagnosis of bitemporal headaches is also dated 
30 years ago.  Nonetheless this report shows that the 
diagnosis of headaches was of undetermined etiology.  
Moreover, the report shows a history of headaches dating back 
to 1964 as a result of exposure to postservice exhaust fumes, 
rather than of service origin.  In absence of competent 
medical evidence of a current headache disability, the Board 
must find that the veteran's claim of service connection for 
headaches is not well grounded.  Caluza, supra.

The veteran's claim of service connection for degenerative 
joint disease is also not well grounded in absence of medical 
evidence of a nexus between the current treatment for 
degenerative joint disease and an inservice injury or 
disease.  The service medical records do not show a diagnosis 
of degenerative joint disease, nor does the evidence show a 
diagnosis of arthritis within one year following the 
veteran's separation from service.  See 38 C.F.R. § 3.309(a) 
(providing presumptive service connection for arthritis 
manifest to a degree of 10 percent, although not otherwise 
manifest during service).

VA outpatient treatment records show that the veteran was 
followed for degenerative joint disease.  These records 
include treatment for bilateral knee degenerative joint 
disease and degenerative joint disease of the hips.  The 
record also shows evidence of treatment for degenerative 
joint disease by private physicians.  Following a review of 
this evidence, the Board notes that these records do not 
attribute the veteran's degenerative joint disease to an 
injury or disease incurred during the veteran's military 
service.  

Moreover, the service medical records do not establish the 
second requirement of an inservice injury or disease with 
respect to degenerative joint disease.  

In absence of competent medical evidence linking the 
veteran's current degenerative joint disease to an injury or 
disease incurred during service, the Board must deny the 
veteran's claim as not well grounded.  Caluza, supra.

Other Matters

Where a claim is well grounded, VA has a statutory duty to 
assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  Following a review of the 
record, the Board finds that available past medical records 
have been obtained to the extent feasible with respect to the 
veteran's treatment for sinusitis.  In this regard, the 
veteran identified medical records in May 1995 and July 1997, 
including those from his private practitioners which have 
been destroyed or are otherwise unavailable.  

The Board notes that there is no obligation to seek evidence 
which the appellant acknowledges does not exist.  See Counts 
v. Brown, 6 Vet. App. 473, 477 (1994).  Accordingly, no 
further development is indicated with respect to VA's duty to 
assist in developing facts pertinent to the veteran's claim 
of service connection for sinusitis.  Id. 

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claims.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Board also notes that the United States Court of Appeals 
for the Federal Circuit (hereinafter, "the Court of Appeals") 
found that 38 U.S.C. § 5107(a) indicates that giving the 
benefit of the doubt to a claimant does not relieve the 
claimant of carrying the burden of establishing a well 
grounded claim.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).

In this regard, the Court of Appeals held that 38 U.S.C. 
§ 5107(a) requires a claimant to submit and establish a well 
grounded claim before VA is required to provide assistance to 
a claimant in developing facts underlying the claim.  Epps v. 
Gober, 126 F.3d at 1469.


ORDER

Entitlement to service connection for a sinusitis is denied.

The veteran not having submitted evidence of well grounded 
claims of entitlement to service connection for degenerative 
joint disease and headaches, the appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

